Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 28, 2015

The Court of Appeals hereby passes the following order:

A15A1641. PINGHUA WANG v. THE STATE.

      The appeal in this case was docketed on April 20, 2015. Appellants’ brief and
enumeration of errors were due on May 11, 2015. This Court gave Appellant two
extensions to file her brief, one until August 28, 2015 and another until September
10, 2015. As of the date of this Order, the Appellant has not filed her brief and
enumeration of errors, nor has she asked for an extension or otherwise communicated
with the Court. The Appellee has filed a Motion To Dismiss due to Appellant’s
failure to file her brief and enumeration of errors. Accordingly, Appellee’s Motion
To Dismiss this appeal is hereby GRANTED and this appeal is dismissed as
abandoned. See Court of Appeals Rule 23 (a); Reese v. State, 216 Ga. App. 773 (456
SE2d 271) (1995).


      To PINGHUA WANG: Your appeal has been DISMISSED because your brief
and enumeration of errors were not filed when due. If you have decided you do not
want to appeal, you need not do anything more. However, if you do still want to
appeal, you may have the right to an OUT-OF-TIME APPEAL – but you MUST
TAKE ACTION to exercise that right by moving for an out-of-time appeal in the trial
court. If your motion for an out-of-time appeal is denied, you may appeal that denial
to this court within thirty (30) days of the trial court’s decision. See: Rowland v.
State, 264 Ga. 872 (452 SE2d 756) (1995).
Court of Appeals of the State of Georgia
                                     09/28/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.